t c memo united_states tax_court jose torres petitioner v commissioner of internal revenue respondent docket no filed date jose torres pro_se susan kuhn for respondent memorandum opinion powell special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure an addition_to_tax unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure - - - - under sec_6651 in the amount of dollar_figure and an accuracy- related penalty under sec_6662 in the amount of dollar_figure petitioner resided in hollywood florida at the time he filed his petition after concessions the remaining issues are whether petitioner is liable for the addition_to_tax under sec_6651 and whether petitioner is liable for the accuracy-related_penalty under sec_6662 the facts may be summarized as follows petitioner is an insurance agent petitioner filed two schedules c with his return only one of which was questioned by respondent in the notice_of_deficiency on the schedule c in issue petitioner classified himself as a statutory_employee and reported a net_loss of dollar_figure in the notice_of_deficiency respondent disallowed the loss claimed on the schedule c for lack of substantiation the disallowed expenses related to deductions claimed for office expenses dues and subscriptions and automobile expenses petitioner's return was originally due on date sec_6072 petitioner applied for and received an the parties stipulated that petitioner is entitled to dollar_figure of the dollar_figure in expenses claimed on the schedule c thereby resolving the substantiation issue raised in the notice_of_deficiency because date fell on a saturday a return filed on the following monday is deemed timely under sec_7503 - - - - automatic_extension of time to file his return which extended the time to file until date sec_6081 sec_1 a income_tax regs petitioner filed his return on date included with the return was a copy of form_2688 application_for additional extension of time to file u s individual_income_tax_return in which petitioner requested an additional extension of time until date to file his return the application simply states that the reason for the additional extension was due to the tax practitioner's workload petitioner's accountant testified that he sent the form_2688 to respondent's atlanta service_center but never received a response granting the request there is nothing in the record to show that a timely form_2688 was ever received by respondent sec_6651 sec_6651 imposes an addition_to_tax of percent of the amount of tax due per month for each month that a return is not timely filed not to exceed percent an exception is made for reasonable_cause not due to willful neglect sec sec_1_6081-1 income_tax regs authorizes district directors and directors of service centers to grant reasonable extensions of time for filing returns required by subtitle a or the regulations promulgated thereunder an application made pursuant to sec_1_6081-1 income_tax regs may be made by an individual on either a form_2688 or by a letter sec_1 b income_tax regs date fell on a sunday - - - - a reasonable_cause calls on the taxpayer to demonstrate that he exercised 'ordinary business care and prudence' but nevertheless was 'unable to file the return within the prescribed time ' 469_us_241 quoting sec_301_6651-1 proced admin regs willful neglect means a conscious intentional failure or reckless indifference united_states v boyle supra pincite reliance on an agent does not excuse the failure_to_file a timely return id pincite bergersen v commissioner tcmemo_1995_424 affd 109_f3d_56 1st cir petitioner argues that the addition_to_tax is improper because he applied for an additional extension of time in which to file his return alternatively petitioner argues that only a 5-percent penalty should apply because the failure_to_file was for less than month viz the period from october until receipt of the return on october even assuming that petitioner's accountant timely submitted the form_2688 an additional extension authorized under sec_1_6081-1 income_tax regs is not automatic it should also be noted that the instructions accompanying form_2688 specifically advise taxpayers that a request for an additional extension of time to file a return must show reasonable_cause for the additional delay in filing a return and should be filed early so that if denied you can still file your return on time see - - - - 98_tc_661 affd 5_f3d_195 7th cir there is no evidence that petitioner's application_for an additional extension of time to file his return was ever approved furthermore the phrase tax practitioner's workload standing alone on the application does not show reasonable_cause for the additional delay thus petitioner's return was due to be filed by date and the addition_to_tax is calculated from that date we sustain the addition_to_tax under sec_6651 sec_6662 sec_6662 imposes a penalty of percent on any portion of an underpayment_of_tax that is attributable to negligence or disregard of rules or regulations sec_6662 and b negligence in this context includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and the term disregard includes any careless reckless or intentional disregard sec_6662 the accuracy-related_penalty does not apply if petitioner demonstrates that there was reasonable_cause for the underpayment and that he acted in good_faith with respect thereto sec_6664 whether a taxpayer acted with reasonable_cause and in good_faith depends upon the pertinent facts and circumstances mccallson v commissioner tcmemo_1993_528 sec_1 b income_tax regs the most important factor is the - - - - taxpayer's effort to assess his proper tax_liability stubblefield v commissioner tcmemo_1996_537 sec_1 b income_tax regs taxpayers are required to keep records sufficient to establish the amount_of_deductions or other matters required to be shown on their returns sec_6001 sec_1_6001-1 income_tax regs failure to maintain adequate_records may constitute negligence 40_tc_30 generally the duty_of filing an accurate return cannot be avoided by placing responsibility upon a third party 88_tc_654 fortner v commissioner tcmemo_1993_195 reliance on the advice of a qualified adviser may demonstrate reasonable_cause and good_faith however the evidence must show that the taxpayer contacted a competent tax adviser and provided the adviser with all the necessary and relevant information see 86_tc_492 affd 864_f2d_1521 10th cir sec_1_6664-4 income_tax regs petitioner's reliance on 51_tc_520 affd in part and vacated in part per curiam 422_f2d_873 9th cir and other similar cases is misplaced in robinson this court sustained respondent's disallowance of various expenses for failure to comply with sec_274 and the accompanying regulations but nonetheless held that the taxpayer was not liable for the addition_to_tax for negligence under - - - - sec_6653 the predecessor to sec_6662 the court however emphasized the extensive and detailed business records maintained by the taxpayer robinson v commissioner supra pincite in contrast petitioner in the instant case produced no records to support the deductions claimed on his schedule c for office expenses and dues and subscriptions furthermore with regard to the claimed automobile expense petitioner's concept of what constitutes adequate record keeping is at odds with the substantiation requirements of sec_274 and the regulations thereunder we conclude that petitioner failed to keep adequate_records and in turn was unable to provide his accountant with all the necessary and relevant information therefore we sustain respondent's determination of the accuracy-related_penalty under the records petitioner provided to his accountant in support of the automobile expense fall far short of the requirements of the code and regulations a passenger_automobile is defined as listed_property under sec_280f and thus is subject_to the substantiation requirements of sec_274 among the elements required to be substantiated are the amount of business use and the amount of total use of the automobile for the taxable_period based upon mileage bradley v commissioner tcmemo_1998_170 sec_1_274-5t temporary income_tax regs fed reg date the record reflects that the total mileage figure for was based upon odometer readings noted on repair receipts from may and date a different year from that in issue here from these readings petitioner's accountant extrapolated an estimated annual mileage figure for the automobile for moreover petitioner's business use of the automobile was estimated from a log covering only month in rather than the full year sec_6662 with regard to the amounts not substantiated by - - - - petitioner to reflect the foregoing decision will be entered under rule
